Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-8, 9, and 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s independent claims require presenting a 3D virtual reality scene for a user including a 3D virtual object represented by a point cloud, and displaying a 3D slicing volume within the scene having a size and position such that it includes a portion of the 3D virtual object corresponding to a subset of the points of the point cloud, projecting the subset of points onto a 2D view which is displayed on a virtual surface in the 3D scene at a location corresponding to the surface of a physical object used to control the position of the slicing volume, in order to enable an interaction with the surface of the physical object to be mapped to an interaction with the 2D view displayed in the scene, where received interaction is used to select a set of the projected subset of points, thereby updating both the 3D VR scene and 2D view to indicate the selected set of points, which, as discussed in the 6/4/21 Office Action, are features of Lucas’ system.  Applicant’s independent claims further require that the 3D slicing volume is displayed in response to detecting that the physical object is raised, however, Lucas teaches that the virtual camera is initially displayed at the user’s viewpoint in response to pressing a button on the tablet after a 3 second countdown, e.g. section 4.2.1.  As discussed in the 6/4/21 Office Action, Schild teaches a clutch mechanism that would .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335. The examiner can normally be reached 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT BADER/Primary Examiner, Art Unit 2619